Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  131771                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  CARDELLE KENDRICKS,                                                                                                Justices
           Plaintiff-Appellee,
  v        	                                                       SC: 131771     

                                                                   COA: 256693      

                                                                   Wayne CC: 03-340901-NO

  LIVONIA POLICE OFFICER JOHN 

  REHFIELD, LIVONIA POLICE OFFICER 

  CHRISTOPHER KOTT, and LIVONIA 

  POLICE SERGEANT MCKEE,

            Defendants-Appellants,
  and
  DETROIT POLICE OFFICER KEVIN 

  COUNTS, DETROIT POLICE OFFICER

  KEVIN REED, DETROIT POLICE SERGEANT

  JOSEPH O’LEARY, DETROIT POLICE

  INVESTIGATOR DIETRICH LEVER, and

  DETROIT POLICE OFFICER HOYT

             Defendants. 

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the April 20, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 30, 2006                   _________________________________________
           d1122                                                              Clerk